ORDER
A Petition for Reinstatement to the active practice of law in the State of South Carolina was filed on March 25,1996, on behalf of the above-named Petitioner. After an investigation, Petitioner received the unanimous endorsement of the Committee on Character and Fitness.
After careful consideration of the Petition, it is hereby ordered that M.M. Weinberg, III, is reinstated as an active member of the South Carolina Bar.
/s/ Jean H. Toal A.C.J.
/s/ James E. Moore A.J.
Is/ John H. Waller. Jr. A.J.
/s/ E.C. Burnett. Ill A.J.
Finney, C.J., not participating.